State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522310
________________________________

In the Matter of COREY FLOOD,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Aarons, JJ.

                             __________


     Corey Flood, Ogdensburg, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Washington
County) to review a determination of the Commissioner of
Corrections and Community Supervision finding petitioner guilty
of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III prison disciplinary determination. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to his inmate account.
As petitioner has received all the relief to which he is
entitled, the petition must be dismissed as moot (see Matter of
Robinson v Prack, 137 AD3d 1452, 1452 [2016]).
                              -2-                  522310

      McCarthy, J.P., Garry, Lynch, Devine and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court